 1                                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SHOUKAT H ALI, et. al.                               No. C19-01260 TSZ
10
                           Plaintiff,                      SECOND STIPULATION AND
11                                                         ORDER FOR EXTENSION OF JOINT
                     v.                                    STATUS REPORT AND ANSWER
12                                                         DEADLINES
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
16         The Parties, through undersigned counsel, hereby STIPULATE and AGREE that

17   Defendants’ Answer may be extended from February 4, 2020 to April 3, 2020. The deadline for

18   the filing of the Joint Status Report may also be extended from January 20, 2020, to March 20,

19   2020. Good cause exists for the requested extensions. The parties are working collaboratively to

20   process plaintiff’s visa application and, to that end, will need additional time to gather, submit

21   and evaluate additional information requested by the agency. In addition, the parties are

22   continuing to discuss the possible resolution of this matter.

23   //

24   //
     //
25
     //
26
27

     SECOND STIPLUATION AND ORDER FOR EXTENSION                              LAW OFFICES OF BART KLEIN
                                                                             605 First Avenue South, Suite 500
     OF DEADLINES (C19-01260 TSZ) - 1                                                Seattle, WA 98104
                                                                                       (206) 624-3787
     Dated: January 31, 2020
 1                                                      Respectfully submitted,
 2
 3                                                      United States Attorney’s Office

 4   s/ Bart Klein                                      /s/ Priscilla T. Chan
     BART KLEIN WSBA #10909                             PRISCILLA T. CHAN, WSBA #28533
 5   Law Offices of Bart Klein                          Assistant United States Attorney
 6   WSBA # 10909                                       United States Department of Justice
     605 First Avenue South, Suite 500                  700 Stewart Street, Suite 5220
 7   Seattle, WA 98104                                  Seattle, WA 98101-1271
     Tel.: (206) 624-3787                               Tel.: (206) 553-7970
 8   Fax: (206) 624-6371                                Fax: (206) 553-4073
     Bart.Klein@bartklein.com                           Email: Priscilla.Chan@usdoj.gov
 9
10   Attorney for Plaintiffs                            Attorney for Defendants

11
12                                              ORDER
             The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is
13
     due on April 3, 2020, and the Joint Status Report is due on March 20, 2020.
14
15
            DATED this 31st day of January, 2020.
16
17
18
                                                        A
                                                        Thomas S. Zilly
19                                                      United States District Judge

20
21
22
23
24
25
26
27

     SECOND STIPLUATION AND ORDER FOR EXTENSION                          LAW OFFICES OF BART KLEIN
                                                                         605 First Avenue South, Suite 500
     OF DEADLINES (C19-01260 TSZ) - 2                                            Seattle, WA 98104
                                                                                   (206) 624-3787
